DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 10-29-18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding claims 4 the recitation “tire tread wear monitoring control logic, configured to identify a resonant frequency change in the antenna.” is essentially a repeat of claim 1 lines 10-12) and does not further limit said claim 1.

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


 
Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7 , 10-14,16,17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauchot et al  (US 2006/0290484 A1).

Regarding claims 1,4, & 13 Bauchot et al  teaches a radio frequency identification (RFID) tag 200 220; a dipole antenna [0017][0029] 105-1 105-2 210 structure disposed in a portion of the tire [0024] [0034] [0036][0037]; a tire tread wear monitoring control logic 115, wherein the tire tread wear monitoring control logic 115 tangibly embodied in a non- transitory machine 

Regarding claim 2 Bauchot et al  teaches the tire tread wear monitoring control logic 115 configured to identify a selected dipole antenna structure 105-1 105-2 210  coupled to the RFID tag 200 220.

Regarding claim 3 Bauchot et al  teaches the dipole antenna structure 105-1 105-2 210   a predefined number of antenna [0029] implementing the selected dipole antenna structure 105-1 105-2 210 .


Regarding claims 5 & 14 Bauchot et al teaches said radio frequency identification (RFID) tag 200 220 is mounted on a rim (inherent since a tire is what is monitored) on which the tire is mounted.

Regarding claims 7 & 16 Bauchot et al teaches the dipole antenna structure is coupled to the RFID tag (figs. 1 -2a).



Regarding claims 11 & 20 Bauchot et al teaches the dipole antenna structure 105-1 105-2 210   is coupled to the RFID tag 200 220, wherein the RFID tag 200 220 is configured to sense a resonant frequency in the dipole antenna structure  105-1 105-2 210   and is further configured signal when a predetermined change in the resonant frequency has occurred [0024] [0034] [0036][0037].

Regarding claim 12 Bauchot et al teaches control code stored on a non-transitory computer readable medium 400, and wherein said control code  (via control logic 115) implements tire tread depth and wear patterns monitoring [0024] [0034] [0036][0037].

Allowable Subject Matter

5.	Claims 6,8,9,15,18 & 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6 & 15 the cited prior art does not anticipate nor render obvious a radio frequency identification (RFID) tag is mounted within a non-tread portion of the tire. Regarding claims 8, 9, 18 and 19 the cited prior art does not anticipate nor render obvious a dipole .
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not anticipate nor render obvious a radio frequency identification (RFID) tag is mounted within a non-tread portion of the tire.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20060290484 A1 Method and system for locating tires using RFID
US 20190193479 A1 SENSOR SYSTEM FOR MONITORING TIRE WEAR
US 20170361661 A1 RFID WEAR SENSING FOR TIRE APPLICATIONS
US 20160075189 A1 TIRE TREAD WEAR SENSOR SYSTEM
US 20080084285 A1 SYSTEM AND METHOD FOR AUTONOMIC DETECTION OF TIRE TREAD WEAR
US 20060208902 A1 Tire tread wear sensor system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856